
	
		II
		Calendar No. 518
		112th CONGRESS
		2d Session
		S. 2156
		[Report No. 112–216]
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2012
			Mr. Begich (for himself,
			 Ms. Murkowski, and
			 Mr. Coons) introduced the following bill;
			 which was read twice and referred to the Committee on Environment and Public
			 Works
		
		
			September 19, 2012
			Reported by Mrs. Boxer,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Migratory Bird Hunting and Conservation
		  Stamp Act to permit the Secretary of the Interior, in consultation with the
		  Migratory Bird Conservation Commission, to set prices for Federal Migratory
		  Bird Hunting and Conservation Stamps and make limited waivers of stamp
		  requirements for certain users.
	
	
		1.Short titleThis Act may be cited as the
			 Migratory Bird Habitat Investment and
			 Enhancement Act .
		2.FindingsCongress finds that—
			(1)Federal Migratory
			 Bird Hunting and Conservation Stamps (commonly known as duck
			 stamps) were created in 1934 as Federal licenses required for hunting
			 migratory waterfowl;
			(2)(A)duck stamps are a vital
			 tool for wetland conservation;
				(B)98 percent of the receipts from duck
			 stamp sales are used to acquire important migratory bird breeding, migration,
			 and wintering habitat, which are added to the National Wildlife Refuge System;
			 and
				(C)those benefits extend to all wildlife,
			 not just ducks;
				(3)since its
			 inception, the Federal duck stamp program has—
				(A)generated more
			 than $500,000,000;
				(B)preserved more
			 than 5,000,000 acres of wetland and wildlife habitat; and
				(C)been called
			 1one of the most successful
			 conservation programs ever initiated;
				(4)(A)since 1934, when duck
			 stamps cost $1, the price has been increased 7 times to the price in effect on
			 the date of enactment of this Act of $15, which took effect in 1991; and
				(B)the price of the duck stamp has not
			 increased since 1991, the longest single period without an increase in program
			 history; and
				(5)(A)with the price
			 unchanged during the 20-year period preceding the date of enactment of this
			 Act, duck stamps have lost 40 percent of their value based on the consumer
			 price index, while the United States Fish and Wildlife Service reports the
			 price of land in targeted wetland areas has tripled from an average of $306 to
			 $1,091 per acre; and
				(B)a duck stamp would need to cost more
			 than $24 as of the date of enactment of this Act just to maintain the earlier
			 buying power of the stamp.
				3.Cost of
			 stampsSection 2 of the
			 Migratory Bird Hunting and Conservation Stamp Act (16 U.S.C. 718b) is amended
			 by striking subsection (b) and inserting the following:
			
				(b)Cost of
				stamps
					(1)In
				generalFor a 5-calendar-year period beginning with calendar year
				2013, and for each 5-calendar-year period thereafter, the Secretary, in
				consultation with the Migratory Bird Conservation Commission, shall establish
				the amount to be collected under paragraph (2) for each stamp sold under this
				section, which amount shall not
				exceed $25 for the first such 5-calendar-year period and $30 for any subsequent
				period.
					(2)Collection of
				amountsThe Postal Service
				or the Department of the
				Interior shall collect the amount established under paragraph
				(1) for each stamp sold under this section for a hunting year if the Secretary
				determines, at any time before February 1 of the calendar year during which the
				hunting year begins, that all amounts described in paragraph (3) have been
				obligated for expenditure.
					(3)AmountsThe
				amounts described in this paragraph are amounts in the Migratory Bird
				Conservation Fund available for obligation and attributable to—
						(A)amounts
				appropriated pursuant to this Act for the fiscal year ending in the immediately
				preceding calendar year; and
						(B)the sale of
				stamps under this section during that fiscal
				year.
						.
		4.WaiversSection 1(a) of the Migratory Bird Hunting
			 and Conservation Stamp Act (16 U.S.C. 718a(a)) is amended—
			(1)in paragraph (1), by inserting and
			 subsection (d) after paragraph (2); and
			(2)by adding at the
			 end the following:
				
					(d)Waivers
						(1)In
				generalThe Secretary, in
				consultation with the Migratory Bird Conservation Commission, may waive
				requirements under this section for such individuals as the Secretary, in
				consultation with the Migratory Bird Conservation Commission, determines to be
				appropriate.
						(2)LimitationIn making the determination described in
				paragraph (1), the Secretary shall grant only those waivers the Secretary
				determines will have a minimal adverse effect on funds to be deposited in the
				Migratory Bird Conservation Fund established under section
				4(a)(3).
						.
			
	
		September 19, 2012
		Reported with amendments
	
